IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


EUGENE P. GESUALE,                           : No. 23 WAL 2022
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
JENNIFER L. GESUALE,                         :
                                             :
                   Petitioner                :


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of February, 2022, the Petition for Allowance of Appeal is

DENIED.